Citation Nr: 1117110	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service-connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	VVNW and the Veterans Coalition
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to October 1966.  Service in the Republic of Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Procedural history

In August 2002, the RO denied the Veteran's service-connection claim for PTSD.  The Veteran did not appeal this decision.

In October 2002, the Veteran submitted a request to reopen his previously-denied PTSD claim.  The RO reopened the claim and denied it on the merits in the above-referenced April 2005 rating decision.  The Veteran disagreed with the RO's decision, and perfected an appeal as to this issue.  

The RO also awarded the Veteran service connection for peripheral neuropathy of both upper and both lower extremities in April 2005; four separate 10 percent disability ratings were assigned.  The Veteran disagreed with these assigned initial ratings, and perfected an appeal as to these four issues as well.
The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the New York RO in September 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  In that connection, the Board reopened the Veterans' PTSD claim in a November 2010 decision, and remanded all five of the Veteran's claims to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The Appeals Management Center (AMC) readjudicated the Veteran's claims in a February 2011 Supplemental Statement of the Case (SSOC), and the claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand this case for a second time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.

Additional records

A closer review of the record reveals that A January 2006 VA examination report indicates that the Veteran currently receives SSA disability benefits.  See the January 2006 VA examiner's report, page 3 [indicating that the Veteran had been receiving SSA disability benefits "for about the past five years"].  No SSA records have been associated with the record.  The record does not reflect the disabilities for which the Veteran was awarded these benefits.  As the Board cannot say the SSA records are not relevant, an effort should be made to obtain such records, if in existence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

Additionally, in the same VA examination report, the Veteran also indicated that he also receives workers' compensation from his former employer.  See the January 2006 VA examiner's report, page 3.  It is unclear from the record for what disability or injury the Veteran receives this compensation.  Such records are not included in the Veteran's claims file, and should also be obtained if available.

VA examinations

In its November 2010 decision, the Board remanded the Veteran's PTSD and neuropathy claims so that the Veteran could be afforded updated VA mental and neurological examinations.  It appears from the record that the Veteran failed to report to both examinations without explanation.  See the December 8, 2010 Compensation and Pension Examination Inquiry Report.  The Veteran and his representative were specifically notified of this failure to report in the above-referenced February 2011 SSOC, but neither has submitted any correspondence with VA since the Board's September 2009 personal hearing.  

In light of the fact that the Board must remand the Veteran's claims for other reasons discussed above, the Board will also afford the Veteran another opportunity to appear for his examinations.  As was explained in detail by the Board in November 2010, these examinations are in fact essential for the Board to make an informed decision on the merits of each claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

The Board wishes to make clear to the both the Veteran and his representative that failure to report to a VA examination, without a showing of good cause, can in fact result in the assignment of a rating based on the evidence of record, or the denial of a claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.           See 38 C.F.R. § 3.655 (2010).
 
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran in writing at his current address of record, and ask him to provide additional information regarding his workers' compensation award, including the name and address of the employer, the approximate date of his injury and the approximate date of any medical examination(s) completed incident to that claim.  Additionally, the VBA should request information regarding any other treatment the Veteran may have received for his claimed PTSD and neuropathy disabilities.  Thereafter, VBA should take appropriate steps, if any, to secure any workers compensation or medical treatment records so identified and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also request the SSA to provide copies of any records pertaining to Veteran regarding SSA disability benefits, to include medical records. Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  Following completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of all current psychiatric disabilities clinically found.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to provide an opinion, with supporting rationale, as to the following questions:

(a.)  Is it as likely as not that the Veteran's claimed stressor of having fear after being confronted with an event or circumstance that involved actual death while driving in close proximity to enemy fire and witnessing the killing of two individuals during the Vietnam War, is adequate to support a diagnosis of PTSD?

(b.)  If so, is it as likely as not that the Veteran has a current diagnosis of PTSD that is related to this described in-service stressor?

(c.)  Notwithstanding the above, is it as likely as not that the Veteran has a current diagnosis of PTSD that is related to the Veteran's verified stressor, which involved observing the bodies of American soldiers who were shot in their tent by a fellow soldier?

(d.)  If PTSD is not diagnosed, or if the Veteran's PTSD is not related to his in-service stressors, is it as likely as not that any clinically indicated psychiatric disability other than PTSD is related to his military service, to include his claimed in-service stressors?   
		
A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  Additionally, the examiner should comment upon the opinion of the December 2008 VA examiner [who did not diagnose PTSD] and the Veteran's prior history of PTSD diagnoses noted in VA treatment records.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinions could not be rendered.  

3.  The Veteran should also be scheduled for a VA neurological examination to determine the current nature and severity of his service-connected peripheral neuropathy of each extremity.  To the extent possible, the examiner should identify and distinguish the symptomatology attributed to the Veteran's service-connected peripheral neuropathy, and his other nonservice-connected neurological disabilities, to include carpal tunnel syndrome and cervical radiculopathy.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  VBA should ensure that notice of the dates of these examinations is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655.

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should review the Veteran's entire record, and readjudicate the Veteran's service-connection and initial rating claims.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

